Citation Nr: 1108448	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had verified active service from July 1969 to July 1973, from November 1979 to March 1980, and from December 1982 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 decision by the Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, that determined the Veteran's application was not timely received.


FINDINGS OF FACT

1.  A March 1997 rating decision granted entitlement to service connection for bilateral hearing loss with an initial noncompensable rating.  Notice of that rating decision was mailed to the Veteran in March 1997.

2.  The March 1997 rating decision is the last and most recent rating decision of record which granted entitlement to service connection for any disorder.

3.  The Veteran's application for Service Disabled Insurance was received at the RO in October 2006.  There is no evidence of the Veteran having been mentally incompetent at any time after March 1997.

4.  The evidence of record shows the Veteran to be ineligible for Service Disabled Veterans Insurance pursuant to the March 1997 rating decision, and his application was untimely under the applicable law.


CONCLUSION OF LAW

The Veteran is currently ineligible for Service Disabled Veterans Insurance; his October 2006 application for the benefit was untimely; and a policy may not be issued.  38 U.S.C.A. §§ 1922(a), (b) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as a duty to notify the claimant what information and evidence, if any, the claimant is to provide, what evidence VA will attempt to obtain, and for the claimant to submit any information or evidence in his or her possession.  38 C.F.R. § 3.159(b)(1) (2010).  Significantly, the VCAA notice and assistance requirements apply only in connection with applications for VA benefits under Chapter 51 of Title 38 United States Code.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  An application for VA disabled veterans insurance is an application under Chapter 19 of Title 38, United States Code.  Thus, the VCAA is not applicable to this case.

Even if the VCAA were applicable, in this case, the outcome hinges on the application of the law to evidence which is already in the file.  No amount of additional evidentiary development would change the outcome of this case; therefore, no VCAA notice is necessary.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  VA has no duty, therefore, to notify the Veteran of the evidence needed to substantiate his claim, or to assist him in obtaining evidence, in that no reasonable possibility exists that any further assistance would aid him in substantiating the timeliness claim before the Board at this time.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Analysis

The Veteran's application for disabled Veteran's insurance was received in October 2006.  He asserts that it was the October 2005 grant of a total schedular disability rating on the basis of individual unemployability that triggered his eligibility for the insurance, and that is how the applicable law should be applied.

Under 38 U.S.C.A. § 1922, an application for Service Disabled Veterans' Insurance is considered timely if filed within two years from the date of service connection of a disability that is at least 10 percent disabling.  If, however, the person filing the application is considered to have been mentally incompetent during any part of the two-year period, application for insurance under this provision may be filed within two years after a guardian is appointed or within two years after the removal of such disability as determined by the Secretary of VA, whichever is the earlier date.  See 38 U.S.C.A. § 1922 (West 2002).

The Veteran's initial grant of service connection was awarded in a December 1995 rating decision.  He claimed entitlement to service connection for hearing loss in October 1996.  The March 1997 rating decision granted the benefit, but a noncompensable rating was assigned.  A March 1997 letter informed the Veteran of that rating decision.  The noncompensable rating aside, the appellant had until March 1999 to apply for the disabled veterans insurance.  Significantly, he did not apply for Service Disabled Veterans Insurance until October 2006, when his application was received by the RO.

The claims file reflects no evidence of an allowance of service connection for any disorder after March 1997.  All subsequent claims and rating decisions addressed questions of entitlement to increased ratings.  The Veteran asserts that his submission of the insurance application within two years of the grant of total disability evaluation based on individual unemployability due to service connected disorders complied with the statute.  The Board finds, however, that a claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders is a form of increased rating claim.  See Norris v. West, 12 Vet. App. 413, 421 (1999).  It is not a service connection claim.  The governing statute clearly restricts the eligibility triggering factor to a grant of service connection.  38 U.S.C.A. § 1922.

There is no ambiguity in the current statute; an application must be filed within two years of a veteran having been granted service connection for a disability which is evaluated at least 10 percent disabling.  38 U.S.C.A. § 1922(a).  The Veteran does not meet either requirement.  The two-year period may be extended only for a period of mental incompetence.  38 U.S.C.A. § 1922(b)(1).  The Veteran makes no claim of ever having been mentally incompetent.

The claim must be denied.


ORDER

Eligibility for Service Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a) is denied, as a timely application was not filed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


